Title: To John Adams from Cotton Tufts, 26 June 1783
From: Tufts, Cotton
To: Adams, John


          Dear Sir
            Wey Boston June 26. 1783
          If ever Wisdom Fortitude Patience & Perseverance were necessary, they were peculiarly so in the late Negociations in which You have been engaged. I thank Heaven for the large Display of these Virtues You have given and for the Success with which Your Labours have been crowned— I had long feared the Machinations of ——— fortunately for America her Negociators knew her Interest and they have neither been duped or ensnared by Friends nor conquered by Enemies, they have obtained Terms, much more honorable than could have been expected and had the Articles with respect to the Refugees have been omitted it might have been added, equal to our utmost Desires— But this could scarce have been hoped for, where on the Side of our Enemy Honor the Faith of the Nation & the most sacred Promises were pledged for their Security— You had a just Notion of Your Countrymen, their Bitterness and Resentment against that Set of Men cannot be conquered but by great Length of Time were they to be admitted here, their scituation must be very uncomfortable, especially the most of those that were proscibed— As the Articles which respect them will probably e’er long be discussed in the several Legislatures, I must entreat You to favour me with Your Sentiments by the first Conveyance relative to the 5 & 6th. Articles. Is the whole of the 5th. to be considered merely as recommendatory by Congress to the several Legislatures to be by them decided upon or is the conluding Part of the 5th. to be considered as binding & absolute Viz. “And it is agreed that all Persons, who have any Interest in confiscated Lands either by Debts Marriage Settlements or otherwise, shall meet with no lawful Impediment in the Prosecuttion of their just Rights”? Is the 6th. positive & binding or only recommendatory?
          That which was the fond Intention of the Parties to be binding I wish may be faithfully complied with, But I fear that in some a pungent Sense of past Injuries, in others a narrow and contracted Spirit will prevent that Liberality of Sentiment which might be productive of the greatest Good— On one hand the fond & irreconcileable Enemies of our Country & Constitution ought to be excluded on the other those whose Absence has not been grounded on Enmity and who may make good Subjects, ought to be admitted—this I think Policy requires—
          Once more the County of Suffolk have placd me on the public Theatre— I find the Field large and capacious an unbounded Prospect lies before the Legislator— I start, I tremble, but when or where we shall fiz down, I am sometimes weary of conjecture— One false Step may tarnish all our hard earnt Glory, stamp an indelible mark of Infamy on our national Character and entail Misery on unborn Millions— To bring order out of Confusion and to reduce a Multitude to a just Decision requires more Wisdom and Patience than is commonly allotted to Mankind and is hard to be obtained where the Rulers are numerous and without a System to regulate all their Movements—
          Congress have recommended the Establishment of a permanent Fund for the Payment of our national Debt, included in this Debt is Five Millions of Dollars agreed upon between Congress and the Army in Lieu of half Pay for Life promised their Officers &c— This Commutation is much reprobated in the Country & excites great Clamour— Those who wish to do Justice, and without Delay to adopt Measures for settling the national Credit on a firm Basis, find themselves not a little embarrassed—
          Connecticut I am informed has voted their Officers & Soldiers One Years full pay as an Adequate Reward— It is said Rhode Island has done the same— & What Measures will be taken here I am not able to say, tho there have been frequent Debates in the House of Representatives on this Subject, Yet I am apt to think that the Question will not be determined in the present Session—perhaps they may sever the National Debt and provide Funds for the Payment of that part of it which is foreign— But as imposts & Excise are recommended for this Purpose—the Work will go on but slowly— the Discussion of this Subject in a Body consisting of so many Members as compose the House & Senate will take up much Time and the Season of the Year calling for the Country Gentlemen to attend their Farms, this important Matter will I fear pass over to another Session—
          Yesterday was laid before us a most affectionate Letter from Genl Washington, taking his Leave of this Legislature & being about to resign his Military Command and retire into private Life—without any other Emolument & Reward, than the pleasing Satisfaction of having served his Country, he breathes forth the most benevolent Wishes for the Happiness of the United States and manifests a Concern for their Interest & Welfare—political, moral & religious— truly affecting—
          I have already exceeded the bounds of a Letter & must conclude by renewing my Request that You would favour me by the first oppy with yr. Sentiments upon the 5 & 6th. preliminary Articles—
          I am with great Respect & Esteem / Yr. affe. Friend & H Sert
          C.T—
         